DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in response to application 17/076,254 filed 10/21/20.  
Claim(s) 1-20 is/are presented for examination.

Priority
This application discloses and claims only subject matter disclosed in prior provisional/application no 10,848,571, filed 9/24/18, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Applicant is reminded that in order for a patent issuing on the instant application to obtain priority under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) or (b), based on priority papers filed in a parent or related Provisional/Application No. 10,848,571 (to which the present application claims the benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) or is a reissue application of a patent issued on the related application), a claim 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea.
The claim recites terminating plurality of sessions once detected the inactive session has reached a threshold.
The limitation of terminating plurality of sessions once detected the inactive session has reached a threshold, as drafted, is a process that, under its broadest reasonable interpretation, identifying and detecting of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “one or more processor,” nothing in the claim element precludes the step from practically
being performed in the mind. For example, but for the “one or more processor” language, “identifying” in the context of this claim encompasses the user manually detecting the inactivity of the session has reached a threshold.  Similarly, the limitation of terminating plurality of sessions once detected the inactive session has reached a threshold, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “one or more
processor” language, “terminating” in the context of this claim encompasses the user thinking that the inactivity of the session has reached a threshold. If a claim limitation, under its broadest reasonable interpretation, detecting of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform both the detecting and terminating steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of terminating plurality of sessions once detected the inactive session has reached a threshold) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the detecting and terminating steps amounts to no more than mere instructions to apply the exception using a generic computer 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim(s) 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,848,571 [hereinafter as ‘571 patent].  
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are claiming common subject matter as follow:
Taking claim(s) 1 as an exemplary claim, the ‘571 patent contains the subject matter claimed in the instant application.  As per claim(s) *instant claim*, both applications are claiming common subject matter, as follows:
A method comprising:
identifying, by a client device, ...;

terminating, by the client device responsive to detection of the inactivity of the session reached the time out value, the plurality of sessions ….
The claim(s) 1 of '571 patent contains every element of claim(s) 1 of the instant application and thus anticipated the claim(s) of the instant application.  Claim(s) 1 of the instant application therefore is not patently distinct from the earlier patent claims and as such is unpatentable over obvious-type double patenting.  A later application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
 “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (Decided: May 30, 2001).
 “Claim(s) 1 of ‘571 is generic to the species of invention covered by claim(s) 1 of the instant application.  Thus, the generic invention is “anticipated” by the species of the patented invention.  Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)(holding that an earlier species disclosure in the prior art defeats any generic claim 4).  This court’s predecessor had held that, without a terminal disclaimer, 
            
As per independent claim(s) 7 & 12, they are also directed to the same subject matter recited in claim 1 above.  Accordingly, they are rejected under the judicially created doctrine of obviousness-type double patenting.

As per dependent claim(s) 2-6, 8-12, 14-20, they are depending on rejected claim(s), they are rejected under the judicially created doctrine of obviousness-type double patenting.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Lyubinin, U.S. Pub/Patent No. 2015/0347209 A1.
As to claim 1, Lyubinin teaches a method comprising: 
identifying, by a client device, a time period for a session which is inactive, the session being one of a plurality of sessions which are hosted by different network applications and accessible by the client device (Lyubinin, figure 2; page 2, paragraph 19; i.e., [0019] When there are no activities or interactions with the applications 125, 135, the applications 125, 135 can remain open for the determined time period. Additionally or alternatively, applications 125, 135 can be independently closed after the determined time period has been exceeded for the application 125, 135. When the counter value/timestamp received by the application 125, 135 indicates that a time period of no user-interface activity for the WORD application has exceeded a determined amount, the WORD document is closed, the screen is locked, and/or or the client is logged out of the WORD document, etc., even though the EXCEL document remains open); 
detecting, by the client device, that inactivity of the session has reached a time out value of the session (Lyubinin, page 1, paragraph 12; i.e., [0012] Systems and methods can control the logging out of users and/or the closing of applications executing on a device or across devices if no user-interface activity is detected in the applications for a specified interval of time); and 
terminating, by the client device responsive to detection of the inactivity of the session reached the time out value, the plurality of sessions (Lyubinin, page 2, paragraph 21 – page 3, paragraph 22; i.e., [0021] If the time period of user-interface inactivity has been exceeded the application 125, 135 can be closed, locked and/or the client device 110, 115 logged out (240), etc., or the application 125, 135 otherwise secured against an unauthorized viewing of the information. [0022] If no interaction has occurred, the counter value continues to increase or decrease depending on the implementation (210). If an interaction has occurred, the client devices 110, 115 can reset the counter (260), e.g. to zero. This is one way that detected inactivity timeouts can be coordinated across applications 125, 135 on a client device 110, 115 or across client devices 110, 115. Other ways are described below. Therefore, closing or logout of applications 125, 135 and/or logout on a client device 110, 115 or across client devices 110, 115 can be coordinated as triggered by user-interface inactivity). 
As to claim 2, Lyubinin teaches the method as recited in claim 1, further comprising establishing, by a client application executable by one or more processors of the client device, the plurality of sessions via an embedded browser of the client application (Lyubinin, page 6, paragraph 41; i.e., [0041] A correlation between identity provider 410 and application server 120 sessions is done by the provided username. Therefore, the logout process has an ability to terminate all user sessions at once. A specific user context is not terminated from the browser 600). 
As to claim 3, Lyubinin teaches the method as recited in claim 1, further comprising monitoring, by the client device, inactivity for the plurality of sessions the time periods of the plurality of sessions (Lyubinin, page 1, paragraph 16; [0016] i.e., cation servers 120, 130 upon determined time period of user interface inaction with the applications 125, 135. For example, on the client-side, activity can be determined by one or more of detected mouse movements or clicks, voice commands, typing, swipes of the display, detected keyboard stroke, detected eye movement, etc. within a determined time period. For example, activity can be determined by a detected client device 110, 115 user-interface activity with the applications 125, 135. The type of activities monitored can be application 125, 135 and implementation dependent, e.g., tracking eye movement with a smart phone camera and tracking touches and swipes on a smart phone display. Another example includes a camera to monitor viewing of a wall board application). 
As to claim 4, Lyubinin teaches the method as recited in claim 3, further comprising monitoring, by the client device, keyboard activity for at least one of the plurality of sessions (Lyubinin, page 1, paragraph 16; i.e., [0016] i.e., cation servers 120, 130 upon determined time period of user interface inaction with the applications 125, 135. For example, on the client-side, activity can be determined by one or more of detected mouse movements or clicks, voice commands, typing, swipes of the display, detected keyboard stroke, detected eye movement, etc. within a determined time period. For example, activity can be determined by a detected client device 110, 115 user-interface activity with the applications 125, 135). 
As to claim 5, Lyubinin teaches the method as recited in claim 1, further comprising determining, by the client device, to terminate at least one other session based at least on the time period for the session being reached (Lyubinin, page 1, paragraph 16; i.e., [0016] i.e., cation servers 120, 130 upon determined time period of user interface inaction with the applications 125, 135. For example, on the client-side, activity can be determined by one or more of detected mouse movements or clicks, voice commands, typing, swipes of the display, detected keyboard stroke, detected eye movement, etc. within a determined time period. The applications 125, 135 can be closed, the computer locked and/or the client device 110, 115 logged out based on no active use of the opened application 125, 135 during a determined time period). 
As to claim 6, Lyubinin teaches the method as recited in claim 1, wherein the different network applications comprise an application hosted on one or more servers accessed by the client device via a network (Lyubinin, page 2, paragraph 22; i.e., [0022] This is one way that detected inactivity timeouts can be coordinated across applications 125, 135 on a client device 110, 115 or across client devices 110, 115. Other ways are described below). 
As to claim 7, Lyubinin teaches a method comprising: 
identifying, by a client device, a time period to be used for a plurality of sessions established by the client device with one or more network applications, the plurality of sessions having a corresponding session timeout (Lyubinin, page 2, paragraph 21; i.e., [0021] If the time period of user-interface inactivity has been exceeded the application 125, 135 can be closed, locked and/or the client device 110, 115 logged out (240), etc., or the application 125, 135 otherwise secured against an unauthorized viewing of the information), and at least one of the plurality of sessions having a session timeout being less than the time period (Lyubinin, page 1, paragraph 12; i.e., [0012] Systems and methods can control the logging out of users and/or the closing of applications executing on a device or across devices if no user-interface activity is detected in the applications for a specified interval of time); 
Lyubinin, page 2, paragraph 22; i.e., [0022] If no interaction has occurred, the counter value continues to increase or decrease depending on the implementation (210). If an interaction has occurred, the client devices 110, 115 can reset the counter (260), e.g. to zero. This is one way that detected inactivity timeouts can be coordinated across applications 125, 135 on a client device 110, 115 or across client devices 110, 115. Other ways are described below. Therefore, closing or logout of applications 125, 135 and/or logout on a client device 110, 115 or across client devices 110, 115 can be coordinated as triggered by user-interface inactivity); and 
simulating, by the client device responsive to the determination that the time period for any of the plurality of sessions has not been reached, activity in a session of the plurality of sessions to prevent inactivity of the session from reaching the session timeout of that session (Lyubinin, page 1, paragraph 22; i.e., [0022] The client devices 110, 115 and/or the application servers 120, 130 can monitor user interactions with the applications 125, 130, e.g., by monitoring user-interface interactions including mouse movements or clicks, keypad strokes, display screen touches and swipes, display viewings, etc. to determine if an interaction with the applications 125, 130 has occurred If no interaction has occurred, the counter value continues to increase or decrease depending on the implementation (210). If an interaction has occurred, the client devices 110, 115 can reset the counter (260), e.g. to zero. This is one way that detected inactivity timeouts can be coordinated across applications 125, 135 on a client device 110, 115 or across client devices 110, 115. Other ways are described below. Therefore, closing or logout of applications 125, 135 and/or logout on a client device 110, 115 or across client devices 110, 115 can be coordinated as triggered by user-interface inactivity). 
As to claim 8, Lyubinin teaches the method as recited in claim 7, further comprising determining, by the client device, that at least another session of the plurality of sessions is active while the session is idle (Lyubinin, figure 2; page 2, paragraph 19; i.e., [0019] When there are no activities or interactions with the applications 125, 135, the applications 125, 135 can remain open for the determined time period. Additionally or alternatively, applications 125, 135 can be independently closed after the determined time period has been exceeded for the application 125, 135. When the counter value/timestamp received by the application 125, 135 indicates that a time period of no user-interface activity for the WORD application has exceeded a determined amount, the WORD document is closed, the screen is locked, and/or or the client is logged out of the WORD document, etc., even though the EXCEL document remains open). 
As to claim 9, Lyubinin teaches the method as recited in claim 7, further comprising determining, by the client device, that inactivity in at one of the plurality of sessions has reached the time period and terminating all of the plurality of sessions (Lyubinin, figure 2; page 2, paragraph 19; i.e., [0019] When there are no activities or interactions with the applications 125, 135, the applications 125, 135 can remain open for the determined time period. The time period of no user-interface activity or since the activity can be determined for the applications 125, 135. Additionally or alternatively, applications 125, 135 can be independently closed after the determined time period has been exceeded for the application 125, 135. When the counter value/timestamp received by the application 125, 135 indicates that a time period of no user-interface activity for the WORD application has exceeded a determined amount, the WORD document is closed, the screen is locked, and/or or the client is logged out of the WORD document, etc., even though the EXCEL document remains open). 
As to claim 10, Lyubinin teaches the method as recited in claim 7, further comprising monitoring, by the client device, keyboard inactivity in at least one session of the plurality of sessions based at least on the corresponding session timeout for each session (Lyubinin, page 1, paragraph 16; i.e., 0016] i.e., cation servers 120, 130 upon determined time period of user interface inaction with the applications 125, 135. For example, on the client-side, activity can be determined by one or more of detected mouse movements or clicks, voice commands, typing, swipes of the display, detected keyboard stroke, detected eye movement, etc. within a determined time period). 
As to claim 11, Lyubinin teaches the method as recited in claim 7, further comprising monitoring, by the client device, keyboard inactivity in at least one session of the plurality of sessions based at least on the timeout period for the plurality of sessions (Lyubinin, page 1, paragraph 16; i.e., 0016] i.e., cation servers 120, 130 upon determined time period of user interface inaction with the applications 125, 135. For example, on the client-side, activity can be determined by one or more of detected mouse movements or clicks, voice commands, typing, swipes of the display, detected keyboard stroke, detected eye movement, etc. within a determined time period). 
As to claim 12, Lyubinin teaches the method as recited in claim 7, further comprising executing for at least one session of the plurality of sessions that is inactive one or more activity simulators in response to any other one of the plurality of sessions has activity (Lyubinin, page 2, paragraph 17; i.e., [0017] The timestamp can indicate a time of a user-interface activity per participating application and the counter value can represent a number of units of time since a user-interface activity of the application, e.g., counts of inactive intervals. Other applications can be used to keep track of time periods of activity of the applications 125, 135 executing on the client device 110, 115, e.g. an activity tracker 425 that monitors user-interface activities with applications 125, 135 accessed by the client device 110, 115 and can report periods of no user-interface activity to the activity monitor 420, described below). 
As to claim 18, Lyubinin teaches the device as recited in claim 13, wherein the one or more processors are further configured to execute for at least one session of the plurality of sessions that is inactive one or more activity simulators if any other one of the plurality of sessions is active (Lyubinin, figure 2; page 2, paragraph 19; i.e., [0019] When there are no activities or interactions with the applications 125, 135, the applications 125, 135 can remain open for the determined time period. Additionally or alternatively, applications 125, 135 can be independently closed after the determined time period has been exceeded for the application 125, 135. When the counter value/timestamp received by the application 125, 135 indicates that a time period of no user-interface activity for the WORD application has exceeded a determined amount, the WORD document is closed, the screen is locked, and/or or the client is logged out of the WORD document, etc., even though the EXCEL document remains open). 
As to claim 19, Lyubinin teaches the device as recited in claim 13, wherein the time out value of the session is less than the time period (Lyubinin, page 1, paragraph 12; i.e., [0012] Systems and methods can control the logging out of users and/or the closing of applications executing on a device or across devices if no user-interface activity is detected in the applications for a specified interval of time). 

Claim(s) 13-18 is/are directed to a system claims and they do not teach or further define over the limitations recited in claim(s) 7-12.  Therefore, claim(s) 13-18 is/are also rejected for similar reasons set forth in claim(s) 7-12.
Claim(s) 20 is/are directed to a system claims and they do not teach or further define over the limitations recited in claim(s) 6.  Therefore, claim(s) 20 is/are also rejected for similar reasons set forth in claim(s) 6.

Listing of Relevant Arts
Roger, U.S. Patent/Pub. No. US 20060059556 A1 discloses detect the activities of first and second applications.
Mathew, U.S. Patent/Pub. No. US 20160381000 A1 discloses managing session activities.
Gadde, U.S. Patent/Pub. No. US 20180314817 A1 discloses associated time duration of inactivities that satisfied the threshold.

Contact Information
The present application is being examined under the pre-AIA  first to invent provisions. 
THUONG NGUYEN whose telephone number is (571)272-3864.  The examiner can normally be reached on Monday-Friday 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THUONG NGUYEN/Primary Examiner, Art Unit 2449